Citation Nr: 1234995	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for an eye disorder (claimed as conjunctivitis).

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a lumbar spine disorder.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for bilateral pes planus.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for residuals of a left heel fracture.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a facial skin disorder, variously characterized as acne vulgaris, folliculitis, and epidermal inclusion cysts, to include as due to exposure to herbicides.  
7.   Entitlement to service connection for furunculosis of the groin and buttocks, to include as due to exposure to herbicides or as secondary to a service-connected disability.  

8.  Entitlement to service connection for a skin disorder other than a facial skin disorder or furunculosis of the groin and buttocks, to include as due to exposure to herbicides.  

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

10.  Entitlement to service connection for ingrown toenails.

11.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

12.  Entitlement to service connection for a cervical spine disorder.  

13.  Entitlement to service connection for left ankle arthritis.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970, with additional periods of active duty for training (ACDUTRA) with the Marine Corps Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

With regard to the Veteran's claim to reopen the previously denied issue of entitlement to service connection for a lumbar spine disorder, the Board acknowledges that, throughout the current appeal, the agency of original jurisdiction (AOJ) has adjudicated this issue on a de novo basis.  However, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the AOJ's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected diabetes mellitus from 10 percent to 20 percent.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 
  
Although the Veteran filed a claim seeking service connection for depression, the Board notes that the Veteran has been diagnosed with, and has sought treatment for, multiple psychiatric disorders, including depression, anxiety disorder, and posttraumatic stress disorder (PTSD).  The Court has held that, although an appellant's claim identified as a certain mental disability, the claim cannot be limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this regard, the Board notes that the RO granted entitlement to service connection for PTSD by a rating decision dated in December 2011.  In addition, the clinical notes of record reflect that the Veteran has a psychiatric disorder that may be due to his "medical condition," which raises the question of whether the Veteran has a psychiatric disorder or disorders that are proximately due to or the result of a service-connected disability or disabilities.  Thus, the issue currently on appeal has been redefined as is shown on the title page of this decision.  Clemons, supra.  

Similarly, a review of the Veteran's statements indicates that he refers to excessive tearing of the eye and other eye symptoms collectively as "conjunctivitis."  In addition, although the Veteran identified several skin disorders by name when filing his claim for service connection, the record reflects that he has a variety of skin diagnoses, which in many cases are characterized by different symptoms and affect different portions of his body.  Therefore, the Board has also recharacterized these issues as set forth on the title page.  Id.  

Service connection has been established for one scar on the Veteran's chest, which was the result of a pneumonectomy used to treat his lung cancer; however, review of the clinical notes and VA examinations of record reflect that the Veteran has several other scars on his torso and abdomen, which are the result of surgeries to treat both lung cancer and coronary artery disease, both service-connected disabilities.  In addition, the Veteran has been observed to have "ice-pick scars" on his face, which may be residuals of a service-connected disability.  Further, the Veteran has been diagnosed with lower extremity edema, pulmonary hypertension, hypokalemia, congestive heart failure, and peripheral vascular disease, which may be secondary to one or more of the Veteran's service-connected disabilities.  Thus, the Board finds that claims for the aforementioned disorders have been raised by the evidence of record.  The Veteran also filed a claim for automobile or other conveyance and adaptive equipment in May 2012, which has not yet been adjudicated.  These claims are hereby referred to the AOJ for appropriate action.  

In a submission received by the RO in April 2011, the Veteran indicated that he wished to file a claim for entitlement to a TDIU.  He did not specify which service-connected disability(ies) is(are) the cause of his unemployability.  In a rating decision dated in December 2011, the RO indicated that it was taking no action on this claim because the award of a 100 percent disability evaluation for coronary artery disease with hypertension had rendered it moot.  However, the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  The Board acknowledges further that the Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114(s) based on the disability ratings assigned to his currently service-connected disabilities.  Regardless, as the Veteran has raised a claim for TDIU, it is also referred to the AOJ for appropriate action.

The issues numbered 1, 5, 8, 10, 11, 12, and 13 above, as well as the merits of the issues numbered 2 and 3 are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  In an unappealed January 1991 rating decision, the RO denied service connection for bilateral pes planus and an eye disorder, and confirmed a previous denial of entitlement to service connection for a lumbar spine disorder.  

2.  Evidence received since the January 1991 rating decision relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating those claims.

3.  The Veteran's bilateral pes planus is as likely as not related to his active duty.

4.  In an unappealed October 1994 rating decision, the RO confirmed a previous denial of entitlement to service connection for a facial skin disorder.  

5.  Evidence received since the October 1994 rating decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

6.  The Veteran's facial skin disorder is as likely as not related to his active duty.  

7.  The Veteran has furunculosis of the groin and buttocks that is as likely as not caused by the service-connected diabetes mellitus.    

8.  The Veteran has erectile dysfunction that is as likely as not aggravated by the service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A January 1991 rating decision denying service connection for bilateral pes planus and an eye disorder, and confirming a previous denial of entitlement to service connection for a lumbar spine disorder, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  

2.  Evidence received subsequent to the January 1991 rating decision is new and material, and the claims for service connection for bilateral pes planus, an eye disorder, and a lumbar spine disorder, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving reasonable doubt in favor of the Veteran, he has bilateral pes planus that was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

4.  An October 1994 rating decision confirming a previous denial of entitlement to service connection for a facial skin disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

5.  Evidence received subsequent to the October 1994 rating decision is new and material, and the claim for service connection for a facial skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

6.  Resolving reasonable doubt in favor of the Veteran, he has a facial skin disorder that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

7.  Resolving reasonable doubt in favor of the Veteran, he has furunculosis of the groin and buttocks that is proximately due to, or the result of, his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

8.  Resolving reasonable doubt in favor of the Veteran, he has erectile dysfunction that is proximately due to, or the result of, his service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  
The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the claims of entitlement to service connection for bilateral pes planus, an eye disorder, a lumbar spine disorder, and a facial skin disorder, as well as the claims for service connection for furunculosis and erectile dysfunction and the underlying de novo aspect of the appeals with respect to pes planus and a facial skin disorder, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Claims to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Here, service connection for bilateral pes planus and an eye disorder was denied by rating decision dated in January 1991, on the grounds that pes planus pre-existed service and was not aggravated by service, and that an eye disorder was not noted during service.  The January 1991 decision also confirmed a previous denial of entitlement to service connection for a lumbar spine disorder on the basis that the disorder was not incurred or aggravated in service.  There was no appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  

Similarly, an October 1994 rating decision confirmed a previous denial of service connection for a facial skin disorder on the basis that the disorder was not incurred or aggravated during service, and that the regulations concerning diseases presumed to be the result of exposure to herbicides did not apply.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

These service connection claims may be considered on the merits only if new and material evidence has been received since the prior adjudications.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

In reaching the conclusion that the January 1991 and October 1994 decisions are final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  Here, no new and material evidence pertinent to the issues was received between the January 1991 and October 1994 rating decisions and the claims currently on appeal.  (Although documents showing treatment for conjunctivitis and pes planus were submitted in the year following the January 1991 decision, these clinical notes only show treatment for the disorders, and do not relate them to the Veteran's service.  Thus, while they were new, as they were not previously considered, they were not material to the claims).  The January 1991 and October 1994 rating decisions are thus final.  

New and material evidence means evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran filed his claims to reopen in July 2006.  In an April 2008 statement in support of his claims, the Veteran asserted that all of them were the result of his military service.  In addition, in a clinical note dated in January 2010, the Veteran indicated that his back pain first occurred in 1970, during service.  The Veteran is competent to report experiencing symptoms related to pes planus, as well as symptoms affecting the eyes, back and skin, both during and after service.  See Shade, supra.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, there is no indication that the Veteran's assertions lack credibility.  See Justus, supra.  

The Board has reviewed this record, including the Veteran's assertions that he has experienced symptoms of the claimed disorders since service, and finds that this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence is new, in that it was not previously of record.  The Board finds the Veteran competent and credible with respect to the assertions of in-service incurrence and continuity of symptomatology, which relate to an unestablished fact necessary to substantiate the claims.  Shade, supra.  Thus, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claims for service connection for bilateral pes planus, an eye disorder, a facial skin disorder, and a lumbar spine disorder.  The appeal is granted to this extent.  

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2010). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27) (2011). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Under 38 C.F.R. §  3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.

A.  Pes Planus

A June 1964 entrance examination is negative for pes planus.  The Veteran subsequently began a period of ACDUTRA.  An October 1964 STR notes the presence of third degree bilateral pes planus.  Pes planus was observed at other times during the Veteran's active service, and treatment for the disorder has been noted in post-service VA clinical records.

In light of the STRs which note that pes planus was first observed during a period of ACDUTRA, and the post-service treatment records documenting treatment for pes planus, the Board finds that the evidence supports a finding that pes planus had its onset during active service, and that a continuity of symptomatology has existed since the Veteran's service.  Accordingly, in considering the medical and lay evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has pes planus that was incurred in service.  The evidence is in favor of the grant of service connection for this disorder.  Service connection for pes planus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002).  

B.  Skin Disorders

Review of the post-service clinical notes reflects that the Veteran has been treated for boils on the face for many years, which have been variously diagnosed as acne vulgaris, folliculitis, and epidermal inclusion cysts.  In addition, the Veteran has been treated for boils in the area of the groin and buttocks, which in September 2007 was diagnosed as "furunculosis or developing infection."  He asserts that these  skin disorders had their clinical onset during service, to include due to exposure to herbicides.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In the current appeal, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam during the relevant time period.  Therefore, his in-service exposure to herbicides is conceded.  However, the Veteran's diagnosed facial skin disorders and furunculosis of the groin and buttocks are not among those that have been presumptively related to herbicide exposure.  Therefore, service connection on a presumptive basis is not warranted.

However, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's June 1964 entrance examination is negative for any skin disorders, and the Veteran did not report a history of boils on his Report of Medical History.  
The STRs document a report of a boil in the groin area in January 1969, which was diagnosed as an abscess.  A cyst on the left eye was noted in February 1969, which was surgically removed in March 1969.  In December 1969, the Veteran reported a "problem with acne" which was resistant to treatment with topical washes and antibiotics.  A physical examination showed "multiple comedones of the face."  The impression was pustular acne.  Comedones and pustular acne were observed again from January to May 1970.  A skin disorder was not noted on discharge in October 1970.  

Post-service clinical notes document a report of a recurrent facial rash in January 1988.  In March 1988, the Veteran underwent an excision of an epidermal inclusion cyst on his chin.  Acne vulgaris and pseudofolliculitis were noted in April 1988.  In October 1988, the Veteran was noted to have inflamed comedones on the cheeks and in the area of his beard, and was diagnosed with acne vulgaris, pseudofolliculitis barbae, and folliculitis.  Similar diagnoses were made in September 1989.  A follicular retention cyst was noted in May 2007.  In April 2007, papules in the temporal area and in the beard area were observed.  A punch biopsy revealed that the papules were follicular retention cysts.  In August 2007, the Veteran reported an "intermittent eruption involving the face."  Ice pick scars and 3 nodules in the right beard area were observed.  The diagnoses were acne vulgaris and "possible folliculitis by history."  

The Veteran has also reported boils in the area of the groin and buttocks, which was diagnosed as furunculosis vs. infection in September 2007.  

In May 2010, the Veteran reported a draining cystic lesion on his face, which was diagnosed in June 2010 as an infected epidermal inclusion cyst.  It was noted that this was a "recurrent problem at multiple sites on his face."  

A VA general medical examination in April 2011 did not comment on the presence of any facial skin disorder; however, a history of boils on the groin and buttocks were noted.  The examiner diagnosed "furunculosis due to diabetes," in remission at the time of examination.  

In light of the STRs which note that boils, comedones, and cysts on the face were first observed during service, and the post-service treatment records documenting treatment for the same set of symptoms, the Board finds that the evidence supports a finding that a facial skin disorder had its onset during service, and that a continuity of symptomatology has existed since service.  Accordingly, in considering the medical and lay evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has a facial skin disorder that was incurred in service.  The evidence is in favor of the grant of service connection for this disorder.  Service connection for a facial skin disorder is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002).  

Similarly, the Board finds that service connection for furunculosis of the groin and buttocks as secondary to the service-connected diabetes mellitus is warranted.  The clinical notes document several reports of boils in the groin and buttocks.  The April 2011 VA diagnosed these boils as furunculosis secondary to service-connected diabetes mellitus.  That opinion is uncontradicted.  Because the Veteran is service connected for diabetes mellitus, and there is an uncontradicted medical opinion indicating that his furunculosis of the groin and buttocks is proximately due to his service-connected diabetes mellitus, the Board therefore finds that service connection for furunculosis of the groin and buttocks is warranted. 

Accordingly, and on the basis of the objective evidence, the positive and uncontradicted medical opinion, and affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has furunculosis of the groin and buttocks that is secondary to his service-connected diabetes mellitus.  The evidence is in favor of the grant of service connection for furunculosis of the groin and buttocks on a secondary basis.  Service connection for furunculosis of the groin and buttocks is, therefore, granted.  See 38 U.S.C.A  § 5107.  

C.  Erectile Dysfunction

The Veteran's STRs do not reflect any reports of erectile dysfunction.  Post-service clinical notes indicate that the Veteran first reported erectile dysfunction in February 1987.  At that time, he indicated that his symptoms had begun approximately 1 year prior.  A July 1987 record reflects that vascular studies had ruled out a vascular component to the Veteran's erectile dysfunction; however, a February 1988 record indicates that the Veteran's erectile dysfunction was "most likely on [a] vascular basis."  

The Veteran underwent a VA diabetes mellitus examination in December 2005.  The examiner noted the Veteran's history of erectile dysfunction for 27 years with an inability to engage in sexual intercourse, and found that the Veteran's erectile dysfunction was "at least as likely as not a complication of diabetes because the ... diabetes has been poorly controlled."  

In December 2005, the examiner was asked to clarify his previous opinion as to the etiology of the Veteran's erectile dysfunction.  The RO stated that it wanted to "double check that the examiner is concluding that the veteran's long-standing ... erectile dysfunction [is] due to his poorly controlled diabetes since the veteran was just diagnosed with diabetes in 2005."  The examiner replied, "No.  Equally likely as not.  Not based on poor control but based on the natural history of [diabetes mellitus] and [its effect] on the microvasculature."  

Based on a review of the evidence, the Board finds that service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus is warranted.  Although the Veteran was diagnosed with erectile dysfunction many years prior to his diabetes diagnosis, the VA examiner essentially found that the Veteran's erectile dysfunction was at least as likely as not aggravated by the service-connected diabetes mellitus and "[its effect] on the microvasculature."  That opinion is uncontradicted.  Because the Veteran is service connected for diabetes mellitus, and there is an uncontradicted medical opinion indicating that his erectile dysfunction was at least as likely as not aggravated by his service-connected diabetes mellitus, the Board therefore finds that service connection for erectile dysfunction is warranted. 

Accordingly, on the basis of this evidentiary posture, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has erectile dysfunction that is secondary to his service-connected diabetes mellitus.  The evidence is in favor of the grant of service connection for erectile dysfunction on a secondary basis.  Service connection for erectile dysfunction is, therefore, granted.  38 U.S.C.A  § 5107.  

ORDER

New and material evidence having been received, the claim for service connection for an eye disorder is reopened, and, to this extent, the appeal is granted.  

New and material evidence having been received, the claim for service connection for a lumbar spine disorder is reopened, and, to this extent, the appeal is granted.  

New and material evidence having been received, the claim for service connection for bilateral pes planus is reopened, and entitlement to service connection for bilateral pes planus is granted. 

New and material evidence having been received, the claim for service connection for a facial skin disorder is reopened, and entitlement to service connection for a facial skin disorder is granted. 

Entitlement to service connection for furunculosis of the groin and buttocks, as secondary to the service-connected diabetes mellitus, is granted.

Entitlement to service connection for erectile dysfunction, as secondary to the service-connected diabetes mellitus, is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the remaining issues on appeal.

There are outstanding VA treatment notes that have not been associated with the claims folder.  Specifically, the April 2011 VA general medical examination references an April 2011 evaluation of the Veteran's diabetes, conducted at the VA Medical Center (VAMC) in Richmond, Virginia, reflects that the Veteran's diabetes was increasing in severity, to the point where insulin may be required.  However, the most recent clinical notes from the Richmond VAMC are dated in January 2011.  The record reflects that the Veteran also receives treatment at the Hampton, Virginia VAMC; however, the most recent clinical notes from that facility are dated in May 2010.  Thus, updated VA treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In addition, VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  Such is the case here with the Veteran's service-connected diabetes mellitus.  Accordingly, a VA examination of the Veteran's diabetes mellitus should be scheduled upon remand.  

With respect to the service connection claims remaining on appeal, the Board acknowledges that the record reflects that the Veteran served with the Marine Corps Reserves and had several periods of ACDUTRA as well as inactive duty for training (INACDUTRA).  The available personnel records indicate that the Veteran was discharged from the Reserves in October 1970, and the National Personnel Records Center (NPRC) has indicated that it has no records for the Veteran from the Marine Corps Reserves dated after October 1970.  However, the STRs contain a copy of a physical examination, conducted in December 1977, for purposes of the Veteran's affiliation with the Marine Corps Reserves.  On remand, the Veteran should be contacted and asked to provide the dates and nature of his service with the Marine Corps Reserves subsequent to October 1970.  In addition, a renewed request for a complete set of his Marine Corps Reserves records, particularly any records dated after October 1970, should be accomplished.  
  
Moreover, the Veteran has been diagnosed with various eye disorders; skin disorders [other than a facial skin disorder and furunculosis of the groin and buttocks-and to include ingrown toenails]; and spine disorders.  He asserts that these disorders had their onset as a result of service.  The Veteran is competent to report symptoms of these disorders, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although ingrown toenails have not been documented in the treatment records since the Veteran filed his claim for service connection, he is competent to report the presence of ingrown toenails.  Because the Veteran has competently and credibly reported having an eye disorder, various skin disorders, a psychiatric disorder, ingrown toenails, and a lumbar spine disorder since service and because he has current diagnoses of these disorders, the Board finds that a remand is necessary to afford him VA examinations to determine if these disorders are related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). Also on Remand, proper notice with respect to service connection for a psychiatric disorder other than PTSD on a secondary basis must be provided.  Id. & Allen, supra. 

In this regard, the Board notes that the Veteran was afforded a VA examination of his cervical spine and lumbar spine in March 2012.  The examiner found that the Veteran does not have a current disorder affecting the cervical spine, and found that there was no medical evidence of a lumbar spine disorder during the Veteran's period of military service.  However, the opinion with respect to the Veteran's cervical spine did not take into account the X-ray study diagnosing degenerative joint disease of the cervical spine in July 2007.  In addition, the opinion with respect to the Veteran's lumbar spine did not take into account his competent and credible reports of lumbar spine pain both during and after his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a new VA examination of the Veteran's cervical spine and lumbar spine should be scheduled upon remand.  

The Board also observes that the February 2007 rating decision on appeal denied service connection for left ankle arthritis and an application to reopen a claim for service connection for residuals of a left heel fracture; however, these issues were not addressed in the September 2008 statement of the case (SOC) or certified to the Board for appellant review.  However, in a January 2008 letter to a Member of Congress, which was subsequently forwarded to the RO, the Veteran expressed disagreement with the denial of all of the claims contained within the February 2007 decision.  In other words, the statement did not expressly limit his disagreement to only certain issues.

As no SOC has been issued as to the Veteran's claim for service connection for left ankle arthritis or his application to reopen a claim for service connection for residuals of a left heel fracture, these issues must be remanded to allow the RO the opportunity to provide the Veteran with an SOC on these claims.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a psychiatric disorder other than PTSD, as secondary to a service-connected disability.

2.  Contact the Richmond VAMC and request that all records of the Veteran's treatment at that facility since January 2011 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Contact the Hampton VAMC and request that all records of the Veteran's treatment at that facility since May 2010 be provided for inclusion with the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  The Veteran should be asked to identify all periods of military service after he was discharged from active duty in October 1970. This would include any and all Marine Corps Reserve service.  Even if the Veteran does not respond, a request for possible Marine Corps Reserve records dated since October 1970 should be made to the appropriate agency. 

5.  Then, schedule the Veteran for an appropriate examination or examinations to determine the nature, extent, and etiology of any eye disorders that the Veteran may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner(s) must obtain a detailed history of the Veteran's eye symptoms as observed by him and others since service, review the record, and opine as to whether he has a diagnosed eye disability or disabilities.  

Following a review of the record and an examination of the Veteran, the examiner(s) should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any eye disorder or disorders had its (their) clinical onset in service or is (are) otherwise related to the Veteran's military service.  In rendering this opinion, the examiner must address any assertions regarding in-service incurrence of an eye disorder  and a continuity of symptomatology therefrom, including the lay assertions regarding the onset, frequency, and severity of symptoms.  [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such as pain, tearing of the eyes, or similar symptoms.]  The examiner must reconcile any findings with the post-service records of treatment for various eye disorders.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any ingrown toenails and skin disorders (other than a facial skin disorder and furunculosis of the groin and buttocks).  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner(s) must obtain a detailed history of the Veteran's skin and ingrown toenail symptoms as observed by him and others since service, review the record, and opine as to whether he has a diagnosed ingrown toenail disability or skin disorder (other than a facial skin disorder and furunculosis of the groin and buttocks).  The examiner(s) must reconcile any findings with the STRs documenting treatment for various skin disorders.  

Following a review of the record and an examination of the Veteran, the examiner(s) should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any ingrown toenail or skin disorder (other than a facial skin disorder and furunculosis of the groin and buttocks) had its (their) clinical onset in service or is (are) otherwise related to the Veteran's military service, to include his conceded in-service exposure to herbicides.  In rendering this opinion, the examiner must address the Veteran's assertions regarding in-service incurrence of these injuries (as documented in the STRs and as discussed herein) and a continuity of symptomatology therefrom, including the lay assertions regarding the onset, frequency, and severity of symptoms.  [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such as skin disorders or rashes, painful or deformed toenails, or similar symptoms.]  The examiner must reconcile any dermatological findings with the post-service records of treatment for various skin disorders (other than a facial skin disorder and furunculosis of the groin and buttocks).  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any psychiatric disorders other than PTSD that he may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner must obtain a detailed history of the Veteran's psychiatric symptoms as observed by him and others since service, review the record, and opine as to whether he has a diagnosed psychiatric disability or disabilities other than PTSD.  The examiner must reconcile any findings with the post-service clinical notes documenting treatment for depression and anxiety.

Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed psychiatric disorder(s) other than PTSD had its (their) clinical onset in service or is (are) otherwise related to the Veteran's service.  [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms capable of lay observation, such as feelings of depression or anxiety.]  

If the examiner finds that any diagnosed psychiatric disorder(s) other than PTSD did not have a clinical onset during service, or is not otherwise related to his military service, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed psychiatric disorder other than PTSD was (were) caused or aggravated (permanently worsened beyond its normal progression) by any other disability.  [If the examiner determines that any diagnosed psychiatric disability other than PTSD was (or were) aggravated by another disorder, the examiner should specify the other disability and should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).  

8.  Then, schedule the Veteran for an appropriate examination or examinations to determine the nature, extent, and etiology of any cervical spine disorders and lumbar spine disorders that the Veteran may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner(s) must obtain a detailed history of the Veteran's cervical spine and lumbar spine symptoms as observed by him and others since service, review the record, and opine as to whether he has a diagnosed cervical spine or lumbar spine disability or disabilities.  

Following a review of the record and an examination of the Veteran, the examiner(s) should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any lumbar spine or cervical spine disorder had its (their) clinical onset in service or is (are) otherwise related to the Veteran's military service.  In rendering this opinion, the examiner must address the Veteran's assertions regarding in-service incurrence of these injuries and a continuity of symptomatology therefrom, including the lay assertions regarding the onset, frequency, and severity of symptoms.  [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such as pain, limitation of motion, or similar symptoms.]  The examiner must reconcile any findings with the post-service records of treatment for lumbar spine and cervical spine disorders.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

9.  Then, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus.  The claims folder must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she had an opportunity to review the file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should comment on all pertinent pathology found on examination to be associated with the Veteran's service-connected diabetes mellitus.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, and regulation of activities.  With respect to the regulation of activities, the Board observes that the Veteran's mobility is already limited; however, the examiner should determine, if possible, whether any activities must be restricted solely due to his diabetes mellitus.  In addition, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year. If so, the examiner should note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetes care provider. A complete rationale for all opinions expressed must be provided. 

10.  Provide the Veteran with an SOC as to the issues of entitlement to service connection for left ankle arthritis and the application to reopen a claim for service connection for residuals of a left heel fracture.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  These claims should be certified, and returned, to the Board only if a timely substantive appeal is filed.

11.  Then, readjudicate the issues remaining on appeal:

a.  Entitlement to a disability rating greater than 20 percent for service-connected diabetes mellitus.
b.  Entitlement to service connection for an eye disorder (claimed as conjunctivitis).

c.  Entitlement to service connection for a lumbar spine disorder.  

d.  Entitlement to service connection for a skin disorder other than a facial skin disorder or furunculosis of the groin and buttocks, to include as due to exposure to herbicides.  

e.  Entitlement to service connection for ingrown toenails.

f.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to a service-connected disability.  

g.  Entitlement to service connection for a cervical spine disorder.  

If any benefit remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


